

EXHIBIT 10.1


SEVERANCE AND CHANGE IN CONTROL AGREEMENT


This Severance and Change in Control Agreement (the "Agreement") is made and
entered into by and between John Gavigan ("Executive") and First Financial Bank
(the "Company"), effective as of the latest date set forth by the signatures of
the parties hereto below (the "Effective Date").


RECITALS


1.
The Board of Directors of the Company (the "Board") recognizes that it is
possible that the Company could terminate Executive's employment with the
Company and from time to time the Company may consider the possibility of an
acquisition by another company or other change in control transaction. The Board
also recognizes that such considerations can be a distraction to Executive and
can cause Executive to consider alternative employment opportunities. The Board
has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility, threat or occurrence
of such a termination of employment or the occurrence of a Change in Control (as
defined herein) of the Company.



2.
The Board believes that it is in the best interests of the Company and its
shareholders to provide Executive with an incentive to continue his or her
employment with the Company and to motivate Executive to maximize the value of
the Company for the benefit of its shareholders.



3.
The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive's termination of employment and with certain
additional benefits following a Change in Control. These benefits will provide
Executive with enhanced financial security and incentive and encouragement to
remain with the Company notwithstanding the possibility of a Change in Control.



4.
The Company and Executive wish to terminate any and all rights and obligations
the Company and/or Executive had under any prior severance plan in exchange for
this Agreement.



5.
Certain capitalized terms used in the Agreement, and not otherwise defined, are
defined in Section 9 below.



AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and Executive (each, the “Party,” and together, the “Parties”) hereto
agree as follows:


1.
Term of Agreement. This Agreement will continue until April 30, 2018 (the
“Initial Term”, unless sooner terminated pursuant to Section 3 of this
Agreement. The term of this Agreement shall renew automatically for successive
one-year periods after the Initial Term (the “Renewal Terms”), unless and until
non-renewed by either the Company or Executive upon not less than ninety (90)
days’ prior written notice given by either party prior to the end of the Initial
Term or any Renewal Term, as applicable (it being understood that non-renewal of
this Agreement shall not result in a termination of employment unless the party
providing such notice of non-renewal also specifies in such notice that
Executive’s employment shall terminate at the expiration of the then-current
term pursuant to Section 3 of this Agreement). The Initial Term and all Renewal
Terms, if any, shall constitute the “Term.” Notwithstanding the foregoing, in
the event of the consummation of a “Change in Control” of the Company (as
defined below), the Term shall be the one-year period following the consummation
of such Change in Control, without the possibility of non-renewal. For purposes
of this Agreement, a





1



--------------------------------------------------------------------------------




“Change in Control” has the meaning given such term in the Company’s 2012 Stock
Plan, or any stock plan intended to succeed the 2012 Stock Plan, as in effect on
the Effective Date.


2.
At-Will Employment. The Company and Executive acknowledge that Executive's
employment is and will continue to be at-will, as defined under applicable law.
If Executive's employment terminates for any reason, including (without
limitation) any termination of employment not set forth in Section 3, Executive
will not be entitled to any payments, benefits, damages, awards or compensation
other than the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses or pursuant to written agreements with the
Company, including equity award agreements.



3.
Severance Benefits.



a)
Termination Without Cause and not in Connection with a Change in Control. If the
Company terminates Executive's employment with the Company for a reason other
than Cause, Executive becoming Disabled or Executive's death at any time (other
than in connection with a Change in Control under Section 3(b) of the
Agreement), then, subject to Section 4, Executive will receive the following
payments and benefits (the “Severance Benefits”) at the times specified below
(subject to Sections 7 and 8 of this Agreement):



i.
Severance Payments. Executive will receive severance in an amount equal to
twenty-four (24) months of Executive's base salary as in effect immediately
prior to the date of Executive's termination of employment, less all required
tax withholdings and other applicable deductions, payable in equal installments
over the Restricted Period in accordance with Section 3(g). Notwithstanding the
foregoing, the Company in its sole and absolute discretion may accelerate any
installment payment or portion thereof to be paid on any date prior to the date
the installment payment would otherwise be paid, subject to the limitations of
Section 7.



ii.
Termination Short-Term Bonus Payment. Executive shall be entitled to an annual
bonus for the year of termination determined in accordance with the following:



A.
In the event Executive is a Covered Executive for the year of his or her
termination of employment or, as determined in the sole discretion of the
Company, would have been a Covered Executive for such year if he or she had
continued employment until the end of the year, then to the extent necessary to
ensure the deductibility of compensation otherwise payable to Executive under
the Company’s annual short term incentive plan, Executive shall receive a lump
sum severance payment equal to the lesser of (x) two and one-half (2.5) times
the Executive’s target annual short-term incentive plan bonus or (y) two (2)
times the average of the three most recent actual annual bonus awards paid (or
payable) to Executive by the Company (or, the average actual annual bonus
payouts for such lesser number of completed performance years for which
Executive was eligible to receive an annual bonus).

 
B.
For any year in which the preceding paragraph A. does not apply, in lieu of the
amount otherwise payable to Executive under paragraph A, Executive shall receive
a payment equal to two (2) times Executive's target annual short-term incentive
plan bonus as in effect for the fiscal year in which Executive's termination
occurs (or the target annual short-term incentive plan bonus that is in effect
for the previous year if the target bonus for the current year is not
ratified/approved by the compensation committee of the Board of Directors as of
Executive’s termination of employment).



C.
Such amount shall be paid following Executive’s termination of employment, but
in no event later than March 15th of the year following the year of Executive’s
termination of employment.





2



--------------------------------------------------------------------------------






iii.
Continued Executive Benefits. If the Company’s severance plan of general
applicability as in effect on Executive’s date of termination provides for
continued payment by the Company of all or a portion of the cost of the premiums
for continuation coverage under the Company’s health care plan pursuant to
Section 4980B of the Code (“COBRA Coverage”) and if the Executive timely and
properly elects such COBRA Coverage, the Company shall pay on the Executive’s
behalf the difference between the monthly COBRA Coverage premium paid by the
Executive for himself and his dependents and the monthly premium amount paid by
similarly situated active employees for the same coverage. Such reimbursement
shall be paid directly to the COBRA Coverage administrator (if any) and shall be
treated as a taxable benefit to the Executive. The Executive shall be eligible
to receive such reimbursement until the earliest of: (a) the twelve-month
anniversary of the Executive’s termination of employment; (b) the date the
Executive is no longer eligible to receive COBRA Coverage; or (c) the date on
which the Executive otherwise becomes eligible to receive substantially similar
coverage from another employer. The Company reserves the right to modify or
terminate the COBRA Coverage benefit provided hereunder to the extent necessary
to comply with applicable law.



iv.
During the one‑year period following the date of termination, Executive shall be
entitled to full executive outplacement assistance with an agency selected by
the Company with the fee paid by the Company in an amount not to exceed
five percent (5%) of Executive’s base salary (“Outplacement Assistance”).



b)
Termination Without Cause or Resignation for Good Reason in Connection with a
Change in Control. If, immediately prior to a Change in Control (as determined
in the sole discretion of the Company) or during the one year period that
commences upon a Change in Control, (x) the Company terminates Executive's
employment with the Company for a reason other than Cause, Executive becoming
Disabled or Executive's death, or (y) Executive resigns from such employment for
Good Reason, then, subject to Section 4, Executive will receive the following
severance benefits from the Company in lieu of the benefits described in Section
3(a) above:



i.
Severance Payments. Executive will receive severance in an amount equal to
twenty-four (24) months of Executive's base salary as in effect immediately
prior to the date of Executive's termination of employment, less all required
tax withholdings and other applicable deductions, payable in equal installments
in accordance with Section 3(g). Notwithstanding the foregoing, the Company or
its successor in its sole and absolute discretion may accelerate any installment
payment or portion thereof to be paid on any date prior to the date the
installment payment would otherwise be paid, subject to the limitations of
Section 7.



ii.
Short-Term Bonus Payment. Executive will receive a lump sum severance payment
equal to two (2) times Executive's full target annual short-term incentive plan
bonus as in effect for the fiscal year in which Executive's termination occurs
(or, if greater, as in effect for the fiscal year in which the Change in Control
occurs), less all required tax withholdings and other applicable deductions.
Such amount shall be paid following Executive’s termination of employment, but
in no event later than March 15th of the year following the year of Executive’s
termination of employment.



iii.
Continued Executive Benefits. Cobra Coverage as described in Section 3(a)(iii)
of this Agreement.



iv.
Outplacement Assistance as described in Section 3(a)(iv) of this Agreement.



c)
Termination Due to Executive’s Death or Long‑Term Disability, Termination by the
Company for Cause or Voluntary Termination by Executive. If, during the Term,
Executive’s employment is





3



--------------------------------------------------------------------------------




terminated: (1) by reason of Executive’s death or Long‑Term Disability, (2) by
the Company for Cause; or (3) voluntarily by Executive, the Company’s
obligations to Executive shall be limited to the payment of the Accrued
Obligations, as defined below, and the timely payment or provision of the Other
Benefits, as defined below. The Accrued Obligations shall be paid to Executive
or his estate or beneficiary in the event of his death, as applicable, in a lump
sum in cash within thirty (30) days of the date of termination.    


d)
Full Settlement. Except as expressly provided in this Section 3, Executive shall
have no right to receive any compensation or other benefits under this Agreement
as a result of or in connection with the termination of this Agreement or the
termination of his employment with the Company. If the Company has other
severance programs or plans in place during the Term, Executive shall not be
eligible for benefits under any such programs or plans.



e)
Cessation of Payments and Benefits. Notwithstanding any other provision of this
Agreement to the contrary, the obligation of the Company to pay or provide the
Severance Benefits and the benefits under Sections 3(a) and 3(b) shall
automatically and immediately terminate upon a breach by Executive of this
Agreement, including without limitation a breach of Executive’s obligations
under Section 5, other than an immaterial and inadvertent breach that is
discontinued and/or remedied (to the extent subject to cure) by Executive
promptly to the Company’s satisfaction.



a.
Accrued Obligations and Other Benefits. Upon Executive’s separation of
employment for any reason, the Company shall pay: (1) Executive’s accrued and
unpaid Base Salary through the date of termination, to the extent not
theretofore paid (the “Accrued Obligations”), which payments shall not be
subject to the Release and shall be paid within thirty (30) days of the date of
termination; and (2) any other benefits (other than benefits under any severance
or termination pay plan of the Company or the Affiliated Companies) that are
otherwise required to be provided to Executive or to which Executive is
otherwise eligible to receive through the date of termination under the terms of
the applicable Company plan shall be provided to Executive consistent with the
terms of the applicable Company plan (the “Other Benefits”). Such payment of the
Other Benefits shall not be subject to the Executive’s execution of the Release
unless otherwise called for in the applicable governing Company plan.



f)
Timing of Payments. Subject to any specific timing provisions in Section 3(a),
3(b), or 7 as applicable, payment of severance under this Section 3 shall be
made or commence to be made as soon as practicable following Executive's
termination of employment in equal installments (no less frequently than
monthly) in accordance with the Company’s general policies and procedures for
the payment of salaries to its executive officers.



4.
Conditions to Receipt of Severance. Executive agrees that in order to receive
the Severance Benefits and the benefits provided in Section 3(a) or Section
3(b):



a.
Executive must execute and not thereafter revoke his signature to a general
release in a form provided by and acceptable to the Company (the “Release”). If
the termination of employment occurs at a time during the calendar year where
the Release Deadline could occur in the calendar year following the calendar
year in which Executive's termination of employment occurs, then any severance
payments or benefits under this Agreement that are not exempt from Section 409A
will be paid on the first payroll date to occur during the calendar year
following the calendar year in which such termination occurs, or such later time
as required by (i) the payment schedule applicable to each payment or benefit as
set forth in Section 3, (ii) the date the Release becomes effective, or (iii)
Section 7; provided that the first payment shall include all amounts that would
have been paid to Executive if payment had commenced on the date of Executive's
termination of employment.





4



--------------------------------------------------------------------------------






a)
The Executive shall comply with requirements of Section 5 both during and after
his or her employment.



5.
Non-Competition, Non-Solicitation, Confidential Information.



a.
Non‑competition. During the term of Executive’s employment and during the first
six-months of the Restricted Period (as defined below), other than following a
termination by the Company for Cause (as defined below) in which case this
Section 5(a) shall be inapplicable, Executive shall not directly or indirectly,
whether individually or as a shareholder or other owner, partner, member,
director, officer, employee, independent contractor, creditor or agent of any
person (other than for the Company), enter into, engage in, or promote or assist
(financially or otherwise), directly or indirectly, any business which provides
any commercial banking, savings banking, mortgage lending, or any similar
lending or banking services (the “Restricted Services”) anywhere in the
geographic area consisting of the states of the United States in which any of
the Affiliated Companies operate banking offices at any time during the term of
Executive’s employment (the “Restricted Territory”). Notwithstanding the
foregoing, ownership, for personal investment purposes only, of 1% or less of
the outstanding capital stock of a publicly traded corporation shall not
constitute a violation hereof.



b.
Non‑solicitation of Clients. During the Executive’s employment with the Company
or any Affiliated Companies (as defined below) and during the Restricted Period,
Executive shall not, directly or indirectly, whether individually or as a
shareholder or other owner, partner, member, director, officer, employee,
independent contractor, creditor or agent of any person (other than for the
Company or any Affiliated Companies):



i.
Solicit (as defined below) any person or entity located in the Restricted
Territory for the provision of any Restricted Services;



ii.
Solicit or attempt in any manner to persuade any client or customer of any
Affiliated Companies to cease to do business, to refrain from doing business or
to reduce the amount of business which any client or customer has customarily
done or contemplates doing with any of the Affiliated Companies; or



iii.
Interfere with or damage (or attempt to interfere with or damage) any
relationship between any Affiliated Company and any client or customer.



c.
Non‑solicitation of Employees; No Hire. During the Executive’s employment with
the Company or any Affiliated Companies and during the Restricted Period,
Executive shall not, directly or indirectly, whether individually or as a
shareholder or other owner, partner, member, director, officer, employee,
independent contractor, creditor or agent of any person (other than for any
Affiliated Company):



i.
Solicit any employee, officer, director, agent or independent contractor of any
Affiliated Company to terminate his or her relationship with, or otherwise
refrain from rendering services to, any Affiliated Company, or otherwise
interfere or attempt to interfere in any way with any Affiliated Company’s
relationship with any of its employees, officers, directors, agents or
independent contractors; or



ii.
Employ or engage any person who, at any time within the two‑year period
immediately preceding such employment or engagement, was an employee, officer or
director of any Affiliated Company.







5



--------------------------------------------------------------------------------




d.
Non-disclosure of Confidential Information.



a.
During Executive’s employment with Company or any Affiliated Company and after
the termination of such employment for any reason, Executive shall not, without
the prior written consent of the Chief Legal Officer of Company (or such
person’s designee) or as may be otherwise required by law or legal process,
communicate or divulge any Confidential Information (as defined below) to any
person or entity other than Company or an Affiliated Company, their employees,
and those designated by Company or an Affiliated Company, or use any
Confidential Information except for the benefit of Company or an Affiliated
Company. Upon service to Executive of any subpoena, court order or other legal
process requiring Executive to disclose Confidential Information, Executive
shall immediately provide written notice to Company of such service and the
content of any Confidential Information to be disclosed.



i.
Immediately upon the termination of Executive’s employment with Company or an
Affiliated Company for any reason, Executive shall return to Company or the
applicable Affiliated Company all Confidential Information in Executive’s
possession, including but not limited to any and all copies, reproductions,
notes, or extracts of Confidential Information in paper or electronic form.



e.
Non‑disparagement. Executive shall not, directly or indirectly, at any time
(whether during Executive’s employment or thereafter), make any public statement
(oral or written), or take any other action, that is disparaging to any
Affiliated Company. The provisions of this Section 5(e) shall not preclude
Executive from making truthful statements to correct any false statements made
by any Affiliated Company or any person acting on behalf thereof about
Executive.



f.
Enforcement; Remedies; Blue Pencil. Executive acknowledges that: (1) the various
covenants, restrictions, and obligations set forth in this Section 5 are
separate and independent obligations, and may be enforced separately or in any
combination; (2) the provisions of this Section 5 are fundamental and essential
for the protection of the Company’s and the Affiliated Companies’ legitimate
business and proprietary interests, and the Affiliated Companies (other than the
Company) are intended third-party beneficiaries of such provisions; (3) such
provisions are reasonable and appropriate in all respects and impose no undue
hardship on Executive; and (4) in the event of any violation by Executive of any
of such provisions, the Company and, if applicable, the Affiliated Companies,
will suffer irreparable harm and their remedies at law may be inadequate. In the
event of any violation or attempted violation of any provision of this Section 5
by Executive, the Company and the Affiliated Companies, or any of them, as the
case may be, shall be entitled to a temporary restraining order, temporary and
permanent injunctions, specific performance, and other equitable relief, without
any showing of irreparable harm or damage or the posting of any bond, in
addition to any other rights or remedies that may then be available to them,
including, without limitation, money damages and the cessation of the payments
contemplated under Section 3. If any of the covenants set forth in this Section
5 is finally held to be invalid, illegal or unenforceable (whether in whole or
in part), such covenant shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remaining
such covenants shall not be affected thereby.



7. Section 409A of the Code.


a.
General. It is intended that this Agreement shall comply with the provisions of
Section 409A of the Code and the Treasury regulations relating thereto, or an
exemption to Section 409A of the Code, and it shall be considered and
interpreted in accordance with such intent. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A of the
Code shall be paid under the applicable exception. For purposes of the
limitations on





6



--------------------------------------------------------------------------------




nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A of the Code deferral
election rules and the exclusion under Section 409A of the Code for certain
short-term deferral amounts. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code. Despite any contrary provision of this
Agreement, any references to “termination of employment” or the “date of
termination” (or any similar term) shall mean and refer to the date of
Executive’s “separation from service,” as that term is defined in Section 409A
of the Code and Treasury Regulation Section 1.409A-1(h). In no event may
Executive directly or indirectly designate the calendar year of any payment
under this Agreement.


b.
Delay of Payments. Notwithstanding any other provision of this Agreement to the
contrary, if Executive is considered a “specified employee” for purposes of
Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the date of termination), any payment that
constitutes nonqualified deferred compensation within the meaning of Section
409A of the Code that is otherwise due to Executive under this Agreement during
the six-month period following his separation from service (as determined in
accordance with Section 409A of the Code) on account of his separation from
service shall be accumulated and paid to Executive on the first business day of
the seventh month following his separation from service (the “Delayed Payment
Date”). If Executive dies during the Section 409A postponement period, the
amounts and entitlements delayed on account of Section 409A shall be paid to the
personal representative (with interest as provided above) of his estate on the
first to occur of the Delayed Payment Date or thirty (30) days after the date of
Executive’s death.



c.
In-Kind Benefits and Reimbursements. Notwithstanding any other provision of this
Agreement to the contrary, all (1) reimbursements and (2) in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (a) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (b) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (c) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (d) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.



8.
Limitation on Payments Under Certain Circumstances.



a.
Anything in this Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Severance
Benefits would subject Executive to the excise tax under Section 4999 of the
Code, the Accounting Firm shall determine whether to reduce any of the Severance
Benefits paid or payable pursuant to this Agreement (the “Agreement Payments”)
so that the Parachute Value of all Severance Benefits, in the aggregate, equals
the Safe Harbor Amount (as defined below). The Agreement Payments shall be so
reduced only if the Accounting Firm determines that Executive would have a
greater Net After-Tax Receipt (as defined below) of aggregate Severance Benefits
if the Agreement Payments were so reduced. If the Accounting Firm determines
that Executive would not have a greater Net After-Tax Receipt of aggregate
Severance Benefits if the Agreement Payments were so reduced, Executive shall
receive all Agreement Payments to which Executive is entitled hereunder.



b.
If the Accounting Firm determines that the aggregate Agreement Payments should
be reduced so that the Parachute Value of all Severance Benefits, in the
aggregate, equals the Safe Harbor





7



--------------------------------------------------------------------------------




Amount, the Company shall promptly give Executive notice to that effect and a
copy of the detailed calculation thereof. All determinations made by the
Accounting Firm under this Section 8 shall be binding upon the Company and
Executive and shall be made as soon as reasonably practicable and in no event
later than thirty (30) days following the date of termination. For purposes of
reducing the Agreement Payments so that the Parachute Value of all Severance
Benefits, in the aggregate, equals the Safe Harbor Amount, only amounts payable
under this Agreement (and no other payments) shall be reduced. The reduction of
the amounts payable hereunder, if applicable, shall be made by reducing the
payments and benefits under the following sections in the following order: (1)
first, any payments under Section 3(a)(iv); (2) second, any payments under
Section 3(a)(iii); (3) third, any payments under Section 3(a)(1); and (4)
fourth, any payments under Section 3(a)(ii). All fees and expenses of the
Accounting Firm shall be borne solely by the Company.


c.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of Executive pursuant to this Agreement that should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Safe
Harbor Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive that the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, Executive shall promptly
(and in no event later than sixty (60) days following the date on which the
Overpayment is determined) pay any such Overpayment to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no amount shall be payable by Executive to the
Company if and to the extent such payment would not either reduce the amount on
which Executive is subject to tax under Sections 1 and 4999 of the Code or
generate a refund of such taxes. If the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be paid promptly (and in no event later
than sixty (60) days following the date on which the Underpayment is determined)
by the Company to or for the benefit of Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.



d.
To the extent requested by Executive, the Company shall cooperate with Executive
in good faith in valuing, and the Accounting Firm shall take into account the
value of, services provided or to be provided by Executive (including without
limitation Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant, including those set forth in
Section 5 of this Agreement) before, on or after the date of a change in
ownership or control of the Company (within the meaning of Q&A-2(b) of the final
regulations under Section 280G of the Code), such that payments in respect of
such services may be considered reasonable compensation within the meaning of
Q&A-9 and Q&A-40 to Q&A-44 of the regulations under Section 280G of the Code
and/or exempt from the definition of the term “parachute payment” within the
meaning of Q&A-2(a) of the regulations under Section 280G of the Code in
accordance with Q&A-5(a) of the regulations under Section 280G of the Code.



e.
Definitions. For purposes of this Section, the following terms shall have the
meaning set forth below:



“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Company for purposes of making the applicable
determinations under Section 8 and is reasonably acceptable to Executive, which
firm shall not, without Executive’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the change in control or
ownership.




8



--------------------------------------------------------------------------------






“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to Executive in the relevant tax year(s).


“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.


“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable pursuant to this Agreement or otherwise.


“Safe Harbor Amount” means (1) 3.0 times Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code, minus (2) $1.00.


a.
Defined Terms. For purposes of this Agreement, the following terms shall have
the meaning set forth below:



a)
“Affiliated Companies” shall mean the Company, all of its direct or indirect
subsidiaries, and any other entities controlled by, controlling, or under common
control with the Company, including any successors thereof, except that,
following the consummation of a Change in Control, for purposes of Sections 5(a)
and 5(b), Affiliated Companies shall be limited to the Company and its
subsidiaries as of immediately prior to the consummation of such Change in
Control.



b)
“Cause” shall mean, as determined in the sole discretion of the Company, any one
or more of the following:



1.
an indictment of Executive, or plea of guilty or plea of nolo contendere by
Executive, to a charge of an act constituting a felony under the federal laws of
the United States, the laws of any state, or any other applicable law,
(II) fraud, embezzlement, or misappropriation of assets, (III) willful
misfeasance or dishonesty, or (IV) other actions or criminal conduct which
materially and adversely affects the business (including business reputation) or
financial condition of the Company;



2.
the continued failure of Executive to (I) perform substantially Executive’s
duties with the Company (other than any such failures resulting from incapacity
due to physical or mental illness), (II) observe all material obligations and
conditions to be performed and observed by Executive under this Agreement, or
(III) perform his or her duties in accordance, in all material respects, with
the policies and directions established from time to time by the Chief Executive
Officer, the Board or a duly authorized Board committee (any such failure, a
(“Performance Failure”), and to correct such Performance Failure within not more
than fifteen (15) days following written notice from the Chief Executive Officer
or the Board delivered to Executive, which notice specifically identifies the
manner in which the Chief Executive Officer or the Board believes that Executive
has not substantially performed; or







9



--------------------------------------------------------------------------------




3.
having corrected (or the Company having waived the correction of) a Performance
Failure, the occurrence of any subsequent Performance Failure (whether of the
same or different type or nature).



c)
“Change in Control” has the meaning given such term in the Company’s 2012 Stock
Plan (or a successor plan thereto) as in effect on the Effective Date.



d)
“Code” means the Internal Revenue Code of 1986, as amended.



e)
“Confidential Information” shall mean all trade secrets, proprietary data, and
other confidential information of or relating to any Affiliated Company,
including without limitation financial information, information relating to
business operations, services, promotional practices, and relationships with
customers, suppliers, employees, independent contractors, or other parties, and
any information which any Affiliated Company is obligated to treat as
confidential pursuant to any course of dealing or any agreement to which it is a
party or otherwise bound, provided that Confidential Information shall not
include information that is or becomes available to the general public and did
not become so available through any breach of this Agreement by Executive or
Executive’s breach of a duty owed to the Company.



f)
“Executive” shall have the meaning provided in Code Section 162(m)(3) and
related guidance.



g)
“Disability” or “Disabled” means, as determined in the sole discretion of the
Company, that Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted, or can be expected to last,
for a continuous period of not less than one (1) year.



h)
“Good Reason” means Executive's termination of employment within ninety (90)
days following the expiration of any cure period (discussed below) following the
occurrence, without Executive's consent, of one or more of the following:



i.
A material reduction in Executive's base compensation (except where there is a
reduction applicable to all similarly situated executive officers generally);
provided, that a reduction of less than ten percent (10%) will not be considered
a material reduction in base compensation; or



ii.
A material breach by the Company of a material provision of this Agreement.



Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition must not have been cured.


i)
“Restricted Period” shall mean the twenty-four (24) month period following
Executive’s termination of employment with the Company or any Affiliated Company
(whether pursuant to this Agreement or otherwise) for any reason.



j)
“Section 409A” means Code Section 409A, and the final regulations and any
guidance promulgated thereunder or any state law equivalent.



k)
“Solicit” shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, persuading,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action; provided, however, that the term “Solicit” shall
not include general advertisements by an entity with which Executive is
associated or other





10



--------------------------------------------------------------------------------




communications in any media not targeted specifically at any specific individual
described in Section 5(b) or 5(c).


9.
Successors.



a)
Company Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company's business and/or assets will assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” will include any
successor to the Company's business and/or assets which executes and delivers
the assumption agreement described in this Section 10(a) or which becomes bound
by the terms of this Agreement by operation of law.



b)
Executive's Successors. The terms of this Agreement and all rights of Executive
hereunder will inure to the benefit of, and be enforceable by, Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



11.
Arbitration.



a)
Arbitration. Subject to the right of the Company and the Affiliated Companies to
exercise the remedies described in Section 5 of this Agreement or the right of
Executive to challenge, defend or contest same in any court having jurisdiction,
the Parties agree that any and all controversies, claims, or disputes between
Executive and the Company or any employee, officer, director, shareholder or
benefit plan of the Company in their capacity as such or otherwise arising out
of, relating to, or resulting from Executive's employment with the Company or
termination thereof, including any breach of this Agreement, will be subject to
binding arbitration under the then applicable Commercial Arbitration Rules of
the American Arbitration Association. Claims subject to arbitration include but
are not limited to claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Sarbanes Oxley Act,
the Worker Adjustment and Retraining Notification Act, the Family and Medical
Leave Act, the Ohio Employment Practices Law, the Ohio Whistleblower Protection
Law, the Ohio Equal Pay Law, and the Ohio State Wage Payment and Work Hour Laws,
claims for breach of contract (express or implied), claims for violation of
public policy or wrongful termination, and any other statutory or common law
claim.



b)
Procedure. In any such arbitration, the arbitrators shall consist of a panel of
three arbitrators, which shall act by majority vote and which shall consist of
one arbitrator selected by each party subject to the arbitration and a third
arbitrator selected by the two arbitrators so selected, who shall be either a
certified public accountant or an attorney at law licensed to practice in the
State of Ohio and who shall act as chairman of the arbitration panel; provided
that, if one party selects its arbitrator for the panel and the other party
fails to so select its arbitrator within ten (10) business days after being
requested by the first party to do so, then the sole arbitrator shall be the
arbitrator selected by the first party. A decision in any such arbitration shall
apply both to the particular question submitted and to all similar questions
arising thereafter and shall be binding and conclusive upon both parties and
shall be enforceable in any court having jurisdiction over the party to be
charged. Each party shall bear the cost of its own attorney’s fees. However, if
any party prevails on a claim, which, according to applicable law, affords the
prevailing party attorney’s fees, the arbitrator may award reasonable attorney’s
fees to the prevailing party. All other costs and expenses of arbitration shall
be borne by the Company. All rights and remedies of each party under this
Agreement are cumulative and in addition to all other rights and remedies





11



--------------------------------------------------------------------------------




that may be available to that party from time to time, whether under any other
agreement, at law or in equity. Any arbitration under this Agreement shall be
conducted in Cincinnati, Ohio.


c)
Remedy. Except as otherwise provided by law or this Agreement, arbitration shall
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company. Accordingly, except as otherwise provided by law or this Agreement,
Executive and the Company hereby waive the right to seek remedies for any such
disputes in court, including the right to a jury trial. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator will not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.



d)
Administrative Relief. Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers' Compensation Board. However, Executive may not
pursue court action regarding any such claim, except as permitted by law.



12.
Voluntary Nature of Agreement. Executive acknowledges and agrees that Executive
is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Executive further acknowledges and
agrees that Executive has carefully read this Agreement and that Executive has
asked any questions needed for Executive to understand the terms, consequences
and binding effect of this Agreement and fully understands it, including that
EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. Finally, Executive
Agrees that Executive has been provided an opportunity to seek the advice of an
attorney of the Executive’s choice before signing this Agreement.



13.
Notice.



a)
General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its General Counsel.



b)
Notice of Termination. Any termination by the Company for Cause or by Executive
for Good Reason will be communicated by a notice of termination to the other
party hereto given in accordance with Section 13(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice), subject to any applicable cure period. The failure
by Executive or the Company to include in the notice any fact or circumstance
which contributes to a showing of Good Reason or Cause, as applicable, will not
waive any right of Executive or the Company, as applicable, hereunder or
preclude Executive or the Company, as applicable, from asserting such fact or
circumstance in enforcing his or her or its rights hereunder, as applicable.







12



--------------------------------------------------------------------------------




14.
Miscellaneous Provisions.



a)
No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any such payment be reduced
by any earnings that Executive may receive from any other source.



b)
Waiver. No provision of this Agreement will be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.



c)
Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.



d)
Entire Agreement. This Agreement constitutes the entire agreement of the parties
hereto and supersedes in their entirety all prior or contemporaneous
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof. Executive acknowledges and agrees that this Agreement
encompasses all the rights of Executive to any severance payments and/or
benefits based on the termination of Executive's employment and Executive hereby
agrees that he or she has no such rights except as stated herein. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto and which specifically mention this Agreement.



e)
Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Ohio without giving
effect to provisions governing the choice of law.



f)
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision hereof, which will remain in full force and effect.



g)
Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes, as determined in
the Company's reasonable judgment.



h)
Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.



i)
Compliance with Applicable Law. The benefits paid and provided under this
Agreement are subject to and conditioned upon compliance with applicable
requirements of federal, state and local law and regulation, whether currently
in effect or subsequently enacted, including without limitation, 12 U.S.C.
Section 1828(k) and the regulations promulgated thereunder in 12 C.F.R. Part
359. Consistent with the foregoing, the Company shall have the right to defer,
cancel or recoup any payment or refuse to provide any benefit under this
Agreement in the event the Company determines in good faith, acting in its sole
discretion, that making such payment or providing such benefit violates any
applicable law or regulation. Further, benefits paid and provided under this
Agreement may be subject to any claw back policy generally applicable to the
executives of the Company as may be required by applicable law or as may be
established by the Company in its sole discretion. To the extent determined
necessary to comply with the Guidance on Sound Incentive Compensation Policies
issued by the Office of the Comptroller of the Currency, the Board of Governors
of the Federal Reserve System, the Federal Deposit Insurance





13



--------------------------------------------------------------------------------




Company and the Office of Thrift Supervision on June 21, 2010, as it may be
implemented, modified and interpreted from time to time, the Executive and the
Company mutually agree to amend the provisions of this Agreement and to
cooperate in good faith with respect thereto.


IN WITNESS THEREOF, Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.


EXECUTIVE        FIRST FINANCIAL BANK






By: _/s/John M. Gavigan_____        By:     _/s/Claude E. Davis____________

Name:    John Gavigan        Name: Claude E. Davis
Title:     Chief Financial Officer        Title: CEO    




Date    __3/23/2017__________        Date    _3/27/2017_______________

        




14

